Citation Nr: 0424710	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a vision disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from May 1962 to October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for poor 
eye sight.  Although the veteran has been diagnosed with 
bilateral amblyopia (poor vision), hypermetropia (refractive 
error), astigmatism (refractive error complicated by unequal 
curvature of the refractive surfaces of the eye) and macular 
degeneration (vision loss involving degeneration of the 
center of the retina), these all involve loss of vision and 
the Board has phrased the issue simply as one of service 
connection for a vision disorder to most accurately represent 
the veteran's claim.  

In March 2004, a hearing was held in Portland, Oregon, before 
the undersigned Veterans Law Judge making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's vision disorder was noted on examination at 
entry and preexisted service.

3.  There is no evidence of an increase in severity of the 
veteran's preexisting vision disorder during service.


CONCLUSION OF LAW

An vision disorder, which preexisted service, was not 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5107, 38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for service 
connection in an October 2002 letter, as well as the January 
2003 rating decision, the May 2003 statement of the case 
(SOC), and during a hearing in March 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2002 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has obtained 
private records from Dr. Imperia, which the veteran has 
indicated is his only postservice treatment.  In a November 
2002 statement, the veteran indicated that there were no 
other records available.  The veteran was also provided the 
opportunity to present argument and evidence in a hearing 
before the Board which was conducted at the RO in March 2004.  
Although the VA did not provide an examination, the Board 
finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claim.  The record contains sufficient medical evidence 
for VA to make a decision in this claim.  See 38 U.S.C.A. 
§ 5103A(d).  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim for 
service connection for a vision disorder in September 2002.  
In an October 2002 letter, VA provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Only after this was an initial AOJ decision made in 
January 2003.  Because the VCAA notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  The applicable requirements of the 
VCAA have been substantially met by the RO, and there are no 
areas in which further development may be fruitful on this 
issue of entitlement to service connection for coronary 
artery disease.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In December 2003, the President 
signed the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), specifically allowing VA 
to decide claims before the expiration of the one year 
period.  The effective date of the new law is November 9, 
2000, the date of enactment of the VCAA.  In this case, 
however, more than one year has elapsed since the October 
2002 letter which informed the veteran of the VCAA.  He has 
been given ample time to submit evidence or to inform the VA 
of relevant evidence it might obtain.  In any event, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 
38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 2003, 
codified at 38 U.S.C. § 5103(b)(3)).  This provision was made 
retroactively effective from November 9, 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim for service connection.

Factual Background

A review of the service medical records shows that on 
examination at entry, the veteran's vision was 20/70 right, 
corrected to 20/40, and 20/70 left, corrected to 20/25.  He 
wore glasses.  He was diagnosed with hypermetropia and 
amblyopia.  An ophthalmologic consultation showed 
hypermetropia with astigmatism in September 1962.  He was 
referred for an optic examination in October 1962 when he was 
diagnosed with macular retinal degeneration in both eyes, as 
well as a red-green color defect.

A report of Medical Board in September 1963 gives the 
following medical history:

The patient states that he began wearing 
glasses at the age of 11 and has had 
moderately poor vision since that time.  
The patient was given an examination in 
the Army [in October 1962] where he was 
found to have macular degeneration of the 
retina with red green color defect.  At 
that time his vision was 20/50 in the 
right eye, 20/40 in the left eye.  He was 
given [a profile].  Since that time the 
patient has had several different glasses 
prescribed without any improvement in his 
vision.

Currently, his best corrected visual acuity was 20/50 in both 
eyes, and he had evidence of central macular degeneration.  
His present vision in both eyes was noted to be below the 
acceptable standards for retainability in the service and his 
vision could not be improved.  His diagnoses were bilateral 
degeneration of the macula, bilateral amblyopia, bilateral 
hypermetropia, and bilateral astigmatism.  The Medical Board 
further concluded that these conditions existed prior to 
service and were not caused incident to service or aggravated 
by active duty.  The veteran was considered medically unfit 
and discharged.  He signed a statement acknowledging that he 
was considered unfit for retention in the military service 
because of a physical disability which was considered to have 
existed prior to service and which appeared to be not 
incident to, or aggravated by prior or subsequent military 
service.

In September 2002, the veteran filed a claim for service 
connection for vision loss.  He indicated treatment from Dr. 
Imperia dating from June 1947 through September 2002.  
Records were requested and received from Dr. Imperia showing 
treatment dating from December 1994.  In a November 2002 
statement, the veteran indicated that he was requesting 
compensation from the military because of his discharge for 
poor vision, noting that the military accepted him in this 
condition and should not have discharged him.  He added that 
there were no records available from any doctors other than 
Dr. Imperia.  In a February 2003 statement, the veteran 
wrote: "I would have made the military a career, but could 
not advance because of my poor eyesight. . . .  The [A]rmy 
accepted me with poor eyesight.  They should give me some 
compensation . . ."

In a May 2003 substantive appeal, the veteran wrote "I agree 
the military did not cause poor vision, but they did accept 
me for what I was at [the] time."  In a March 2004 personal 
hearing, the veteran testified that he had bad vision when he 
went into the service, and did not feel that it worsened 
while he was in the service.  He testified that he thought it 
was unfair to be discharged for his poor vision when he had 
been accepted into service in the same condition.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran is 
presumed to be in sound condition when entering into military 
service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111;  VAOPGCPREC 3-
2003 (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

The veteran claims that because he was accepted into the 
military with bad eye sight, it was wrong for him to be 
discharged on the basis of his vision disorder and he should 
therefore receive compensation.  The Board notes that it is 
not authorized to review claims for wrongful discharge and 
will limit its discussion to the issue of entitlement to 
service connection and compensation for his vision disorder.  

There is ample evidence that the veteran's vision disorder 
preexisted service.  Because the veteran's eye disorders were 
noted on examination at entry or on contemporaneous 
examination shortly thereafter, the presumption of soundness 
does not apply and need not be rebutted.  See 38 U.S.C.A. 
§ 1111;  VAOPGCPREC 3-2003 (2003).  Further, the veteran does 
not dispute that his vision disorder preexisted service.

Having established that the veteran's vision disorder 
preexisted service, the next question is whether it underwent 
an increase.  In this regard, the Board merely notes that 
under 38 C.F.R. § 3.303(c) (2003) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.  However, service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service, or which pre-exist service and progress at an 
abnormally high rate during service. VAOPGCPREC 67-90 (July 
18, 1990).

The medical evidence does not show that the veteran's vision 
disorder underwent an increase in disability during service.  
In making this conclusion, the Board relies largely on the 
opinion of the Medical Board in service which noted that the 
veteran's vision disorder was not aggravated during service.  
Again, the veteran does not dispute this, testifying in his 
March 2004 personal hearing that he did not feel that his 
vision worsened while he was in the service. The Board 
therefore concludes that there is no evidence of an increase 
in severity of the veteran's vision disorder during service 
and the presumption of aggravation does not arise.  38 C.F.R. 
§ 3.306 (2003).  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2003).

Finally, the Board notes again that the thrust of the 
veteran's argument is not one of entitlement to service 
connection for a disability, but rather compensation for 
being wrongfully discharged.  The Board has no jurisdiction 
over Army decisions.  The Board's jurisdiction is limited to 
deciding questions and appeals of matters which, under 
federal veterans laws, are subject to a decision by the 
Secretary of VA.  38 U.S.C.A. § 7104(a) (West 2002).  


ORDER

Service connection for a vision disorder is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



